 
Exhibit 10.1

 
VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT
 
THIS VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT (this “Agreement”), dated
as of June 30, 2009, is by and among ABRAXAS PETROLEUM CORPORATION, a Nevada
corporation (“Abraxas”), ABRAXAS ENERGY PARTNERS, L.P., a Delaware limited
partnership (“Energy,” and together with Abraxas, the “Abraxas Parties”), and
the limited partners signatory hereto (individually, a “Limited Partner” and,
collectively, the “Limited Partners”).  Terms not defined in this Agreement
shall have the meaning given such terms in the Merger Agreement (as defined
below).
 
RECITALS
 
WHEREAS, Abraxas and Energy propose to enter into an Agreement and Plan of
Merger dated as of even date herewith (as the same may be amended or
supplemented, the “Merger Agreement”) providing for the merger of Energy with
and into Abraxas (the “Merger”);
 
WHEREAS, on May 25, 2007, Energy, Abraxas and the Limited Partners entered into
that certain Exchange and Registration Rights Agreement dated as of May 25,
2007, as amended by Amendment No. 1 to Exchange and Registration Rights
Agreement dated as of October 6, 2008 and Amendment No. 2 to Exchange and
Registration Rights Agreement dated as of May 1, 2009 (as amended, the “Exchange
Agreement”), pursuant to which the Abraxas Parties agreed to provide certain
rights for the benefit of the Limited Partners;
 
WHEREAS, Energy has previously filed a registration statement on Form S-1
(No. 333-144537) under the Act (the “IPO Registration Statement”) relating to
the initial public offering (“IPO”) of the common units of Energy (the “Common
Units”);
 
WHEREAS, each Limited Partner owns the number of Common Units set forth opposite
its name on Schedule A hereto (such Common Units, together with any other Common
Units acquired by such Limited Partner, as beneficial owner thereof, after the
date hereof and during the term of this Agreement, being collectively referred
to herein as the “Subject Units” of such Limited Partner);
 
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Abraxas Parties have requested that the Limited Partners enter into this
Agreement; and
 
WHEREAS, as a condition to its willingness to approve the Merger Agreement, each
of the Limited Partners have requested that the Abraxas Parties enter into this
Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
 

5530151v.11
 

--------------------------------------------------------------------------------

 

Article I
 
AGREEMENTS OF THE LIMITED PARTNERS
 
Each Limited Partner covenants and agrees with the Abraxas Parties, solely as to
such Limited Partner, as follows:
 
Section 1.1 Agreement to Vote.  Such Limited Partner agrees that:
 
(a) In Favor of Merger.  At any meeting of the holders of the Common Units (the
“Unitholders”) called to seek Energy Unitholder Approval or at any postponement
or adjournment thereof or in any other circumstances upon which a vote, consent
or other approval with respect to the Merger Agreement, any ancillary document
or agreement to the Merger Agreement, the Merger, or any other transaction
contemplated thereby is sought, the Limited Partner shall (i) if a meeting is
held, appear at such meeting or otherwise cause the Subject Units to be counted
as present at such meeting for purposes of establishing a quorum and (ii) vote
(or cause to be voted) the Subject Units in favor of granting Energy Unitholder
Approval.  In the event Energy Unitholder Approval is sought without a meeting
of the Unitholders, this Agreement shall constitute an approval in writing
pursuant to Section 13.11 of the Partnership Agreement of the Merger and the
Merger Agreement and all of the transactions contemplated thereby.
 
(b) Against Other Transactions.  At any meeting of the Unitholders of Energy or
at any postponement or adjournment thereof or in any other circumstances upon
which the Limited Partner’s consent or other approval is sought, the Limited
Partner shall vote (or cause to be voted) the Subject Units against (i) any
merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by Energy,
(ii) any acquisition proposal and/or (iii) any amendment of Energy’s certificate
of limited partnership or the Partnership Agreement or other proposal or
transaction involving Energy or any of its subsidiaries, which amendment or
other proposal or transaction could in any manner impede, frustrate, prevent or
nullify any provision of the Merger Agreement, any ancillary document or
agreement to the Merger Agreement, the Merger, or any other transaction
contemplated thereby or change in any manner the voting rights of any class of
Energy’s units.  The Limited Partners shall not take or commit or agree to take
any action inconsistent with the foregoing.
 
(c) Revoke Other Proxies.  Such Limited Partner represents and warrants that any
proxies heretofore given in respect of the Subject Units that may still be in
effect are not irrevocable, and such proxies are hereby revoked.
 
(d) IRREVOCABLE PROXY.  Such Limited Partner hereby irrevocably grants to, and
appoints, Abraxas, and any individual designated in writing by Abraxas, and each
of them individually, as such Limited Partner’s proxy and attorney-in-fact (with
full power of substitution and resubstitution), for and in the name, place and
stead of the Limited Partner, to vote the Subject Units, or grant a consent or
approval in respect of the Subject Units in a manner consistent with this
Section 1.1.  Such Limited Partner understands and acknowledges that Abraxas is
entering into this Agreement and the Merger Agreement in reliance upon such
Limited Partner’s execution and delivery of this Agreement.  Such Limited
Partner hereby
 

 
5530151v.11
 
2

--------------------------------------------------------------------------------

 

affirms that the irrevocable proxy set forth in this Section 1.1 is given in
connection with the execution of the Merger Agreement, and that such irrevocable
proxy is given to secure the performance of the duties of such Limited Partner
under this Agreement.  Such Limited Partner hereby further affirms that the
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked.  Such Limited Partner hereby ratifies and confirms that the proxy and
attorney-in-fact may lawfully do or cause to be done the matters set forth in
this irrevocable proxy.  Such irrevocable proxy is executed and intended to be
irrevocable.  The irrevocable proxy granted hereunder shall automatically
terminate upon the termination of this Agreement.  Upon delivery of written
request to do so by Abraxas, each such Limited Partner shall as promptly as
practicable execute and deliver to Abraxas a separate written instrument or
proxy that embodies the terms of the irrevocable proxy set forth in this
Section 1.1.
 
Section 1.2 Exchange Agreement Standstill.  Each Limited Partner agrees that it
will not exercise any of its rights, enforce any obligation of the Abraxas
Parties or take any other action under the Exchange Agreement, for a period
beginning on the date hereof and ending on the earliest to occur of (i) the
Effective Time; (ii) the fifth business day immediately following the
termination of the Merger Agreement; and (iii) the date on which that certain
letter of intent dated as of June 18, 2009 by and among Abraxas, Energy and the
Limited Partners (the “Letter of Intent”) is terminated by Abraxas, Energy or
such Limited Partner.  For purposes of clarity, the termination of the Letter of
Intent by any one Limited Partner, on the one hand, and the Abraxas Parties, on
the other, shall have no effect on this Agreement as to any other Limited
Partner, on the one hand, and the Abraxas Parties, on the other.  At the
Effective Time, the Exchange Agreement shall terminate and be null, void and of
no further force or effect.
 
Section 1.3 No Transfer.  Other than pursuant to the Merger or as otherwise
permitted in this Agreement, the Limited Partner shall not (i) sell, transfer,
pledge, assign or otherwise dispose of (including by gift, merger or operation
of law), encumber, hedge or utilize a derivative to transfer the economic
interest in (collectively, “Transfer”), or enter into any Contract, option or
other arrangement (including any profit sharing arrangement) with respect to the
Transfer of, any Subject Units to any Person (other than an Affiliate of such
Limited Partner who agrees to be bound by the terms of this Agreement) other
than pursuant to the Merger, (ii) enter into any voting arrangement, whether by
proxy, voting agreement, voting trust or otherwise (including pursuant to any
loan of Subject Units), with respect to any Subject Units, (iii) take any action
that would make any representation or warranty of such Limited Partner herein
untrue or incorrect in any material respect, or have the effect of preventing or
disabling the Limited Partner from performing its obligations hereunder in any
material respect, or (iv) commit or agree to take any of the foregoing
actions.  This Section 1.3 shall automatically terminate at the Effective Time.
 
Section 1.4 Certain Trading Activities.  Other than with respect to the Merger,
the Limited Partner shall not, directly or indirectly, or permit any Person
acting on behalf of or pursuant to any understanding with such Limited Partner
to, effect or agree to effect any transactions in the securities of Abraxas;
provided, however, subject to compliance with applicable securities laws and the
terms of Section 7 of the Letter of Intent, the foregoing restriction shall not
apply to shares of Abraxas Common Stock that are not Merger Shares (as
hereinafter defined) and are or were acquired by any Limited Partner in third
party transactions unrelated to the Merger.  Notwithstanding anything to the
contrary set forth in this Section 1.4 or
 

 
5530151v.11
 
3

--------------------------------------------------------------------------------

 

otherwise in this Agreement, the Limited Partner shall, not, directly or
indirectly, or permit any Person acting on behalf of or pursuant to any
understanding with such Limited Partner to, effect or agree to effect any Short
Sale involving the Abraxas Common Stock.  For purposes hereof, “Short Sales”
means, without limitation, all “short sales” as defined in Rule 200 promulgated
under Regulation SHO under the Exchange Act, whether or not against the box, and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.  This Section 1.4 shall automatically terminate at
the Effective Time.
 
Section 1.5 Lock-Up.
 
(a) Each Limited Partner agrees not to (A) offer for sale, sell, pledge, or
otherwise dispose of (or enter into any transaction or device that is designed
to, or could be expected to, result in the disposition by any person at any time
in the future of) any of the Abraxas Common Stock received by such Limited
Partner in the Merger (the “Merger Shares”), or announce any intention to do any
of the foregoing, or (B) enter into any swap or other derivatives transaction
that transfers to another, in whole or in part, any of the economic benefits or
risks of ownership of the Merger Shares, whether any such transaction described
in clause (A) or (B) above is to be settled by delivery of the Merger Shares or
other securities, in cash or otherwise (the “Initial Lock-Up”), for a period
commencing at the Effective Time and ending on the date that is 90 days after
the Effective Time (the “Initial Lock-Up Period”).
 
(b) Upon the expiration of the Initial Lock-Up Period (the “First Release
Date”), one-third of the Merger Shares originally held by each Limited Partner
shall thereafter be unrestricted and freely tradable, subject to applicable
securities laws and the remaining two-thirds of the Limited Partners’ Merger
Shares shall remain subject to the Initial Lock-Up; provided, however, the
Limited Partners may sell or dispose of the remaining two-thirds of the Merger
Shares in compliance with applicable securities laws to an accredited investor
or qualified institutional buyer which becomes a party to this Agreement and is
reasonably acceptable to Abraxas.
 
(c) Upon the expiration of the twelve-month period immediately following the
First Release Date (the “Second Release Date”), an additional one-third of the
Merger Shares originally held by each Limited Partner shall be unrestricted and
freely tradable, subject to applicable securities laws and the remaining
one-third of the Limited Partners’ Merger Shares shall remain subject to the
Initial Lock-Up; provided, however, the Limited Partners may sell or dispose of
the remaining one-third of the Merger Shares in compliance with applicable
securities laws to an accredited investor or qualified institutional buyer which
becomes a party to this Agreement and is reasonably acceptable to Abraxas.
 
(d) Upon expiration of the twelve-month period immediately following the Second
Release Date,  all of the Merger Shares originally held by each Limited Partner
shall be automatically released from any transfer restriction set forth in this
Section 1.5 and the Limited Partners may freely transfer their Merger Shares in
accordance with applicable securities laws.
 

 
5530151v.11
 
4

--------------------------------------------------------------------------------

 

The Limited Partners may sell or dispose of their freely-tradable Merger Shares
only in accordance with the terms of this Agreement and pursuant to (A) a
registration statement covering Abraxas Common Stock as set forth in Sections
5.1 and 5.2, (B) any section of Rule 144 (or any similar provision then in force
under applicable securities laws), (C) private sales in compliance with
applicable securities laws to accredited investors or qualified institutional
buyers or (D) pursuant to an Underwritten Offering (as defined in Section 5.3)
as set forth in Sections 5.2 or 5.3.
 
Section 1.6 Public Statement.  Such Limited Partner shall not issue any press
release or make any other public statement with respect to this Agreement, the
Merger Agreement, any ancillary agreement to the Merger Agreement, the Merger or
any other transaction contemplated hereby and thereby without the prior written
consent of Abraxas, except as may be required by applicable Law.
 
ARTICLE II
 
AGREEMENTS OF ABRAXAS
 
Section 2.1 IPO Standstill.  Energy shall not file any further amendments to the
IPO Registration Statement or take any other actions intended to consummate the
IPO for a period beginning on the date hereof and ending on the earliest to
occur of (i) the Effective Time; (ii) the fifth business day immediately
following the termination of the Merger Agreement; and (iii) the date on which
the Letter of Intent is terminated by Abraxas, Energy or Limited Partners owning
10% of the Common Units.  At the Effective Time, Energy shall withdraw the IPO
Registration Statement.
 
Section 2.2 Board Membership.  Prior to the mailing of the Proxy Statement,
Energy shall designate Ed Russell and Brian Melton who currently serve on the GP
Board (individually an “Energy Director Designee” and together the “Energy
Director Designees”) to serve as members of the Abraxas Board following the
Effective Time.  At the Effective Time, the Abraxas Board will increase the size
of the Abraxas Board by two members and elect the Energy Director Designees to
the Abraxas Board; provided, that each Energy Director Designee is and shall be
independent within the meaning ascribed thereto by NASDAQ and the SEC at the
time such individual is designated to serve on the Abraxas Board.  Subject to
the fulfillment of its fiduciary duties under applicable Law and provided that
each Energy Director Designee remains independent within the meaning ascribed
thereto by NASDAQ and the SEC, the Abraxas Board will nominate and recommend
approval of each Energy Director Designee at the annual meeting of Abraxas
stockholders in 2010 for election to the Abraxas Board for a full three-year
term.  On the date which is 24 months after the Effective Time, one of the
Energy Director Designees will offer to resign from the Abraxas Board and on the
date which is 36 months after the Effective Time, the remaining Energy Director
Designee will offer to resign from the Abraxas Board.  If at any time either of
the Energy Director Designees creates a vacancy on the Abraxas Board (by means
of death, refusal to stand for re-election, resignation, retirement,
disqualification, removal from office or otherwise), other than as contemplated
by the preceding sentence, the Abraxas Board shall fill such vacancy or nominate
for approval to fill such position, as applicable, with a person designated by
the Unaffiliated Unitholders and the Abraxas Board shall continue to nominate
and recommend approval of such person in any stockholder election consistent
with the provisions set forth in this Section 2.2.
 

 
5530151v.11
 
5

--------------------------------------------------------------------------------

 

Section 2.3 Due Diligence; Access.  From the date hereof until the Effective
Time and subject to the requirements of applicable Laws, Abraxas and Energy
shall (a) provide to the Limited Partners and their respective counsel,
financial advisors, auditors and other authorized representatives reasonable
access during normal business hours after reasonable prior notice to the
offices, properties, books and records of Abraxas and Energy, (b) furnish to the
Limited Partners and their respective counsel, financial advisors, auditors and
other authorized representatives such financial and operating data and other
information as such persons may reasonably request (including furnishing to the
Limited Partners, to the extent available, the financial results of Abraxas and
its Subsidiaries in advance of any filing by Abraxas with the SEC or other
public disclosure containing such financial results), (c) instruct the
employees, counsel, financial advisors, auditors and other authorized
representatives of Abraxas and Energy to cooperate with the Limited Partners in
their investigation of Abraxas or Energy, as the case may be.  Notwithstanding
the foregoing provisions of this Section 2.3, Abraxas and Energy shall not be
required to, or to cause any of their respective Subsidiaries to, grant access
or furnish information to the Limited Partners or any of their representatives
to the extent that such information is subject to an attorney/client or attorney
work product privilege or that such access or the furnishing of such information
is prohibited by Law or an existing contract or agreement.  The Limited Partners
shall hold, and shall cause its counsel, financial advisors, auditors and
representatives to hold, any material or non-public information concerning
Abraxas received from Abraxas or its Subsidiaries confidential.  Any
investigation pursuant to this Section 2.3 shall be conducted in such manner as
not to interfere unreasonably with the conduct of the business of Abraxas,
Energy or their respective Subsidiaries.
 
Section 2.4 Fees and Expenses.  Abraxas and Energy will bear and pay their own
costs as well as expenses and the reasonable fees and expenses incurred on
behalf of the Limited Partners of one investment banking firm and one law firm
in connection with the negotiation, execution and delivery of this Agreement,
the Letter of Intent, the Merger Agreement and consummation of the proposed
Merger.
 
Section 2.5 Other Transactions.  Abraxas is not aware of, is not contemplating
and has not been approached by any third-party about (i) any merger agreement or
merger (other than the Merger Agreement and the Merger), consolidation,
combination, sale of substantial assets, reorganization, recapitalization,
dissolution, liquidation or winding up of or by Energy, (ii) any acquisition
proposal and/or (iii) any amendment of Energy’s certificate of limited
partnership or the Partnership Agreement or other proposal or transaction
involving Energy or any of its subsidiaries, which amendment or other proposal
or transaction could in any manner impede, frustrate, prevent or nullify any
provision of the Merger Agreement, any ancillary document or agreement to the
Merger Agreement, the Merger, or any other transaction contemplated thereby or
change in any manner the voting rights of any class of Energy’s units.  If any
such circumstance arises prior to the Closing Date, Abraxas shall have the duty
to notify the Limited Partners regarding such circumstances as soon as
reasonably practicable.
 

 
5530151v.11
 
6

--------------------------------------------------------------------------------

 

Article III
 
REPRESENTATIONS AND WARRANTIES OF THE LIMITED PARTNERS
 
Each Limited Partner hereby represents and warrants to the Abraxas Parties,
solely as to such Limited Partner, as of the date hereof and as of the Effective
Time, as follows:
 
Section 3.1Authority; Execution and Deliver; Enforceability.  Such Limited
Partner has all requisite power and authority to execute this Agreement and to
consummate the transactions contemplated hereby.  The execution and delivery by
the Limited Partner of this Agreement and consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Limited Partner.  This Agreement constitutes the legal, valid and
binding obligation of the Limited Partner, enforceable against the Limited
Partner in accordance with its terms (subject to the effect of (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to rights of creditors generally and (ii) rules of
law and equity governing specific performance, injunctive relief and other
equitable remedies).
 
Section 3.2 No Conflicts.  The execution and delivery by such Limited Partner of
this Agreement do not, and the consummation of the transactions contemplated
hereby and compliance with the terms hereof will not, conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under any provision of any Contract to which the Limited Partner is a
party or by which any properties or assets of the Limited Partner are bound or
any provision of any Law applicable to the Limited Partner or the properties or
assets of the Limited Partner, except for any such conflicts, breaches, defaults
or other occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a material adverse effect on such
Limited Partner’s ability to perform its obligations hereunder.
 
Section 3.3 No Consents.  No notice to, authorization, approval, order, permit
or consent of, or registration, declaration or filing with (collectively
referred to as “Consent”), any Governmental Authority is required to be obtained
or made by or with respect to the Limited Partner in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.
 
Section 3.4 The Subject Units.  Such Limited Partner is the record and
beneficial (as defined in Rule 13d-3 of the Exchange Act) owner of and has good
and marketable title to, the Subject Units, free and clear of any Liens.  The
Limited Partner does not own, of record or beneficially (as defined in
Rule 13d-3 of the Exchange Act), any equity interest in Energy other than the
Subject Units.  The Limited Partner has the sole right to vote the Subject
Units, and none of the Subject Units is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of the Subject
Units, except as contemplated by this Agreement.
 
Section 3.5 Restricted Securities.  Such Limited Partner understands that the
Merger Shares are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from Abraxas in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In this connection,
such Limited
 

 
5530151v.11
 
7

--------------------------------------------------------------------------------

 

Partner represents that it is knowledgeable with respect to Rule 144 promulgated
under the Securities Act.  Each such Limited Partner acknowledges and agrees
that the certificates representing the Merger Shares shall bear the following
legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
Section 3.6 Limited Partner Intent.  Upon consummation of the Merger, such
Limited Partner will acquire the Merger Shares for investment purposes only and
not with a view to or for distributing or reselling such Merger Shares or any
part thereof.  Such Limited Partner understands that it must bear the economic
risk of this investment indefinitely, that the Merger Shares may not be sold or
transferred or offered for sale or transfer by it without registration under the
Securities Act and any applicable state securities or blue sky laws or the
availability of exemptions therefrom.  Such Limited Partner understands that the
transfer agent of Abraxas will be issued stop-transfer restrictions with respect
to the Merger Shares unless such transfer is registered under the Securities Act
and applicable state and other securities laws or unless an exemption from such
registration is available or otherwise in accordance with this Agreement.  Such
Limited Partner understands and agrees that that if such Limited Partner in the
future decides to dispose of any of the Merger Shares, that it may do so only in
compliance with the provisions of this Agreement, the Securities Act and
applicable state securities Laws, as then in effect, or pursuant to an exemption
therefrom or in the manner contemplated in any registration statement pursuant
to which such securities are being offered.
 
Section 3.7 Limited Partner Status.  Such Limited Partner is an accredited
investor and/or a qualified institutional buyer and upon consummation of the
Merger will acquire the Merger Shares only for its own account and not for the
account of others, for investment purposes and not on behalf of any other
account or Person or with a view to, or for offer or sale in connection with,
any distribution thereof.  Such Limited Partner is not an entity formed for the
specific purpose of acquiring the Merger Shares.
 
Section 3.8 No Government Declaration as to Merger Shares.  Such Limited Partner
agrees and is aware that no federal or state agency has passed upon or will pass
upon the Merger Shares, or made any findings or determination as to the fairness
of an investment in the Merger Shares.
 
Section 3.9 Reliance on Exemptions.  Such Limited Partner understands that the
Merger Shares are being offered and sold to such Limited Partner in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities laws
 

 
5530151v.11
 
8

--------------------------------------------------------------------------------

 

and that Energy is relying upon the truth and accuracy of, and such Limited
Partner’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Limited Partner set forth herein to
determine the availability of such exemptions and the eligibility of such
Limited Partner to acquire the Merger Shares.
 
Section 3.10 Experience of Limited Partner.  Such Limited Partner, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Merger Shares, and has
so evaluated the merits and risks of such investment.  Such Limited Partner is
able to bear the economic risk of an investment in the Merger Shares and, at the
present time and in the foreseeable future, is able to afford a complete loss of
such investment.
 
Section 3.11 Access to Information.  Such Limited Partner has been afforded:
 
(a) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Abraxas Parties concerning the
terms and conditions of the offering of the Merger Shares and the merits and
risks of investing in the Merger Shares;
 
(b) access to information about the Abraxas Parties and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and
 
(c) the opportunity to obtain such additional information from the Abraxas
Parties that is necessary to make an informed investment decision with respect
to the investment.
 
Section 3.12 Investment Risk.  Such Limited Partner acknowledges that it is
aware that its investment in the Merger Shares is speculative and involves a
high degree of risk.
 
Section 3.13 No Legal, Tax or Investment Advice.  Such Limited Partner
understands that nothing in this Agreement or any other materials presented by
or on behalf of any Abraxas Party to such Limited Partner in connection with the
investment in the Merger Shares constitutes legal, tax or investment
advice.  Such Limited Partner has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its investment in the Merger Shares.
 
Section 3.14 Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by such Limited Partner to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the offer, sale and issuance of the Merger Shares, and such
Limited Partner has not taken any action that could cause any of the Abraxas
Parties to be liable for any such fees or commissions, except as contemplated by
Section 2.4.
 
Section 3.15 Merger Agreement.  Such Limited Partner understands and
acknowledges that the Abraxas Parties are entering into the Merger Agreement in
reliance upon the Limited Partner’s execution and delivery of this Agreement.
 

 
5530151v.11
 
9

--------------------------------------------------------------------------------

 

Section 3.16 Certain Trading Activities.  Since the time that such Limited
Partner was first contacted by the Abraxas Parties or any other Person regarding
the transactions contemplated hereby and by the Merger Agreement, the Limited
Partner has not, directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Limited Partner, effected or agreed
to effect any transactions in the securities of Abraxas (including, without
limitation, any Short Sales involving the Abraxas Common Stock).
 
Section 3.17 Truth and Accuracy. All representations and warranties made by such
Limited Partner in this Agreement are true and accurate as of the date hereof
and shall be true and accurate as of the Closing.  If at any time prior to the
Closing any representation or warranty shall not be true and accurate in any
respect, such Limited Partner shall so notify the Abraxas Parties.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE ABRAXAS PARTIES
 
The Abraxas Parties hereby represent and warrant, jointly and severally, to the
Limited Partners, as of the date hereof and as of the Effective Time, as
follows:
 
Section 4.1 Authority; Execution and Deliver; Enforceability.  Each Abraxas
Party has all requisite organizational power and authority to execute this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery by the Abraxas Parties of this Agreement and consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Abraxas Parties.  This Agreement constitutes the
legal, valid and binding obligation of each of the Abraxas Parties, enforceable
against each of the Abraxas Parties in accordance with its terms (subject to the
effect of (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to rights of creditors
generally and (ii) rules of law and equity governing specific performance,
injunctive relief and other equitable remedies).
 
Section 4.2 No Conflicts.  The execution and delivery by each Abraxas Party of
this Agreement do not, and the consummation of the transactions contemplated
hereby and compliance with the terms hereof will not, conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under any provision of any Contract to which any Abraxas Party is a party
or by which any properties or assets of any Abraxas Party are bound or any
provision of any Law applicable to any of the Abraxas Parties or the properties
or assets of any of the Abraxas Parties, except for any such conflicts,
breaches, defaults or other occurrences that, individually or in the aggregate,
have not had and would not reasonably be expected to have a material adverse
effect on the ability of the Abraxas Parties to perform its obligations
hereunder.
 
Section 4.3 No Consents.  No Consent of any Governmental Authority is required
to be obtained or made by or with respect to any of the Abraxas Parties in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, other than the Abraxas
Stockholder Approval, the filing of such reports by Abraxas under the Exchange
Act as may be required in connection with this Agreement and the transactions
contemplated hereby and such filings by Abraxas with the NASDAQ or as may be
 

 
5530151v.11
 
10

--------------------------------------------------------------------------------

 

required in connection with this Agreement, the Merger Agreement and the
transactions contemplated hereby and thereby.
 
Section 4.4 Merger Agreement.  Each of the Abraxas Parties understands and
acknowledges that the Limited Partners are each entering into this Agreement in
reliance upon the Abraxas Parties’ execution and delivery of the Merger
Agreement and the consummation of the Merger.  The representations and
warranties, covenants and agreements of the Abraxas Parties set forth in the
Merger Agreement are incorporated by reference in this Agreement and shall be
deemed made to the Limited Partners.
 
Section 4.5 Truth and Accuracy. All representations and warranties made by the
Abraxas Parties in this Agreement are true and accurate as of the date hereof
and shall be true and accurate as of the Closing.  If at any time prior to the
Closing any representation or warranty shall not be true and accurate in any
respect, the Abraxas Parties shall so notify the Limited Partners.
 
ARTICLE V
 
REGISTRATION RIGHTS
 
Section 5.1 Shelf Registration of the Merger Shares.
 
(a) Filing.  Abraxas shall, subject to receipt of necessary information from the
Limited Partners after prompt request from Abraxas to the Limited Partners to
provide such information, no later than the 120 days following the Effective
Time (the “Filing Date”), prepare and file with the SEC a registration statement
on Form S-3 or such other successor form (except that if Abraxas is not then
eligible to register for resale the Merger Shares on Form S-3, in which case
such registration shall be on Form S-1 or any successor form) (a “Registration
Statement”) to enable the resale of the Merger Shares by the Limited Partners or
their transferees from time to time over the NASDAQ or any other national
exchange on which the Abraxas Common Stock is then quoted or traded, or in
privately-negotiated transactions.  No Limited Partner may include any Merger
Shares in the Registration Statement pursuant to this Agreement unless such
Limited Partner furnishes to Abraxas in writing within ten (10) business days
after receipt of request therefor, information necessary to complete the
Registration Statement.
 
(b) Effectiveness Date.  Abraxas shall, use its commercially reasonable efforts,
subject to receipt of necessary information from the Limited Partners after
prompt request from Abraxas to the Limited Partners to provide such information,
to cause the Registration Statement to become effective.
 
(c) Continuous Effectiveness.  Abraxas shall use its commercially reasonable
efforts to cause such Registration Statement to remain continuously effective
and prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith (the
“Prospectus”) (and the applicable reports required by the Exchange Act and
reports incorporated therein by reference, each so filed on a timely basis) as
may be necessary to keep the Registration Statement current, effective and free
from any material misstatement or omission to state a material fact for a period
ending on the date that is, with respect to each Limited Partner’s Merger Shares
purchased hereunder, the earlier of
 

 
5530151v.11
 
11

--------------------------------------------------------------------------------

 

(i)  the second anniversary of the Second Release Date and (ii) the date that
all of the Merger Shares have been sold by the Limited Partners or otherwise
transferred pursuant to a registration statement or otherwise.
 
Section 5.2 Piggyback Registration of the Merger Shares.
 
(a) Underwritten Offering Participation.  If at any time during the period
beginning on the date the Initial Lock-up Period expires and ending on the date
the Second Release Date expires, Abraxas proposes to issue and sell shares of
Abraxas Common Stock pursuant to a registration statement other than a shelf
registration statement or pursuant to a supplement to a shelf registration
statement, in either case, for the sale of Abraxas Common Stock in an
Underwritten Offering for its own account, then as soon as practicable but not
less than ten Business Days prior to the filing of (x) any preliminary
prospectus supplement to a prospectus that includes the Abraxas Common Stock,
relating to such Underwritten Offering pursuant to Rule 424(b), (y) the
prospectus supplement to a prospectus that includes Abraxas Common Stock,
relating to such Underwritten Offering pursuant to Rule 424(b) (if no
preliminary prospectus supplement is used) or (z) such registration statement,
as the case may be (any of the foregoing, a “Piggyback Registration Statement or
Prospectus”), Abraxas shall give notice of such proposed Underwritten Offering
to the Limited Partners and such notice shall offer the Limited Partners the
opportunity to include in such Underwritten Offering such number of Merger
Shares as each such Limited Partner may request in writing.  Subject to Section
5.2(b), Abraxas shall include in such Underwritten Offering all such Merger
Shares with respect to which Abraxas has received requests within five Business
Days after Abraxas’ notice has been delivered in accordance with this Section
5.2(b).  If no request for inclusion from a Limited Partner is received within
the specified time, such Limited Partner shall have no further right to
participate in such Underwritten Offering.  If, at any time after giving written
notice of its intention to undertake an Underwritten Offering and prior to the
closing of such Underwritten Offering, Abraxas shall determine for any reason
not to undertake or to delay such Underwritten Offering, Abraxas may, at its
election, give written notice of such determination to the Limited Partners that
have requested to participate in the Underwritten Offer (the “Selling Limited
Partners”) and, (i) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Merger
Shares included in such offering in connection with such terminated Underwritten
Offering, and (ii) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any such Merger Shares for the
same period as the delay in the Underwritten Offering.  If any Limited Partner
disapproves of the terms of an Underwritten Offering, such Holder may elect to
withdraw therefrom by written notice to Abraxas of such withdrawal up to and
including the time of pricing of such offering.  No such withdrawal shall affect
Abraxas’ obligation to pay all Registration Expenses as set forth in
Section 5.7.  This Section 5.2 shall be subject to the underwriting procedures
set forth in  Sections 5.3(b) and 5.3(c).
 
(b) Priority of Registration.  If the managing underwriter or underwriters of
any proposed Underwritten Offering of Abraxas Common Stock determines that the
total amount of Abraxas Common Stock which the Selling Limited Partner and any
other Persons intend to include in such offering exceeds the number which can be
sold in such offering without being likely to have an adverse effect in any
material respect on the price, timing or distribution of the Abraxas Common
Stock offered or the market for the Abraxas Common Stock, then the Abraxas
 

 
5530151v.11
 
12

--------------------------------------------------------------------------------

 

Common Stock to be included in such Underwritten Offering shall include the
number of Merger Shares that such managing underwriter or underwriters advises
Abraxas can be sold without having such adverse effect, with such number to be
first allocated to Abraxas and second, if there remains availability for
additional Abraxas Common Stock to be included in such Underwritten Offering,
pro rata among the Selling Limited Partners and third, if there remains
availability for additional Abraxas Common Stock to be included in such
Underwritten Offering, pro rata among other holders of securities of Abraxas who
have requested participation in the Underwritten Offering.
 
Section 5.3 Underwritten Offering.
 
(a) General.  In the event the Limited Partners propose to sell their Merger
Shares in an Underwritten Offering other than pursuant to Section 5.2, Abraxas
shall use commercially reasonable efforts to retain an underwriter and effect
such sale through an Underwritten Offering and take all commercially reasonable
actions as are reasonably requested by the managing underwriter or underwriters
to expedite or facilitate the disposition of such shares of Abraxas Common
Stock, including the entering into an underwriting agreement, and participation
by Abraxas’ management in a “road show” or similar marketing effort; provided,
however, that Abraxas would not be required to cause its management to
participate in a “road show” or similar marketing effort on behalf of any
Limited Partners if (A) the managing underwriter or underwriters of any such
proposed underwritten offering advise Abraxas that the gross proceeds of the
underwritten offering are not expected to exceed $10.0 million and (B) a “bought
deal” or “overnight transaction” is contemplated.
 
(b) Underwriting Procedures.  Each Selling Limited Partner shall be obligated to
enter into an underwriting agreement which contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of securities.  No Selling
Limited Partner may participate in such Underwritten Offering unless such
Selling Limited Partner agrees to sell its Merger Shares on the basis provided
in such underwriting agreement and completes and executes all questionnaires,
powers of attorney, indemnities, securities escrow agreements and other
documents reasonably required under the terms of such underwriting agreement,
and furnish to Abraxas such information as Abraxas may reasonably request in
writing for inclusion in  the Registration Statement.  Each Selling Limited
Partner may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, Abraxas to and for the
benefit of such underwriters also be made to and for such Selling Limited
Partner’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Limited Partner shall be
required to make any representations or warranties to or agreements with Abraxas
or the underwriters other than representations, warranties or agreements
regarding such Selling Limited Partner and its ownership of the securities being
registered on its behalf and its intended method of distribution and any other
representation required by law.  If any Selling Limited Partner disapproves of
the terms of the Underwritten Offering contemplated by this Section 5.3, such
Selling Limited Partner may elect to withdraw therefrom by notice to Abraxas and
the managing underwriter or underwriters and such withdrawal may be made up to
and including the time of pricing of the Underwritten Offering.  No such
withdrawal or abandonment shall affect Abraxas’ obligation to pay registration
expenses as set forth in Section 5.7.
 

 
5530151v.11
 
13

--------------------------------------------------------------------------------

 

(c) Appointment of Underwriters.  In connection with an Underwritten Offering,
Abraxas shall have the sole right to appoint the managing underwriters.
 
(d) Definition of Underwritten Offering.  “Underwritten Offering” means an
offering (including an offering pursuant to a Shelf Registration Statement) (i)
in which Abraxas Common Stock is sold to an underwriter on a firm commitment
basis for reoffering to the public or an offering that is a “bought deal” with
one or more investment banks and (ii) the gross proceeds of such offering are
expected to be not less than $10.0 million.
 
Section 5.4 Registration Procedures.  Abraxas shall:
 
(a) so long as a Limited Partner holds Merger Shares, provide copies to and
permit single legal counsel designated by the Limited Partners to review the
Registration Statement and all amendments and supplements thereto, no fewer than
three (3) business days prior to their filing with the SEC, and not file any
Registration Statement, amendment or supplement thereto to which a holder of the
Merger Shares reasonably objects in writing within such three (3) business day
period;
 
(b) furnish to the Limited Partners with respect to the Merger Shares included
in the Registration Statement such number of copies of the Registration
Statement, Prospectuses and preliminary Prospectuses (“Preliminary Prospectuses”
and individually, “Preliminary Prospectus”) in conformity with the requirements
of the Securities Act and such other documents as the Limited Partners may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Merger Shares by the Limited Partners; provided, however,
that the obligation of Abraxas to deliver copies of Prospectuses or Preliminary
Prospectuses to the Limited Partners shall be subject to the receipt by Abraxas
of reasonable assurances from the Limited Partners that the Limited Partners
will comply with the applicable prospectus delivery requirements under the
Securities Act and of such other securities or blue sky laws as may be
applicable in connection with any use of such Prospectuses or Preliminary
Prospectuses by the Limited Partners;
 
(c) file documents required of Abraxas for customary blue sky clearance in
states specified in writing by the Limited Partners and use its commercially
reasonable efforts to maintain such blue sky qualifications during the period
Abraxas is required to maintain the effectiveness of the Registration Statement
pursuant to Section 5.1(b); provided, however, that Abraxas shall not be
required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented;
 
(d) promptly notify the Limited Partners after it receives notice of the time
when the Registration Statement has been declared effective by the SEC, or when
a supplement or amendment to any Registration Statement has been filed with the
SEC;
 
(e) advise the Limited Partners, promptly: (i) after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order
 

 
5530151v.11
 
14

--------------------------------------------------------------------------------

 

should be issued; and (ii) at any time when a Prospectus relating to the Merger
Shares is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of an event as a result of which, the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
 
(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Limited Partner copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Merger Shares;
 
(g) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for Abraxas dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified Abraxas’ financial statements included or incorporated by reference
into the applicable registration statement, and each of the opinion and the
“cold comfort” letter shall be in customary form and covering substantially the
same matters with respect to such registration statement (and the prospectus and
any prospectus supplement included therein) as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities and such other matters as
such underwriters or Limited Partners may reasonably request;
 
(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
(i) make available to the appropriate representatives of the managing
underwriter and Limited Partners access to such information and Abraxas
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that Abraxas
need not disclose any such information to any such representative unless and
until such representative has entered into or is otherwise subject to a
confidentiality agreement with Abraxas satisfactory to Abraxas;
 
(j) cause all the Merger Shares registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by Abraxas are then listed; and
 
(k) if any Limited Partner could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of Merger Shares of any
Limited Partner pursuant to this Agreement, and any amendment or supplement
thereof (any such registration statement or
 

 
5530151v.11
 
15

--------------------------------------------------------------------------------

 

amendment or supplement a “Limited Partner Underwriter Registration Statement”),
then Abraxas will cooperate with such Limited Partner in allowing such Limited
Partner to conduct customary “underwriter’s due diligence” with respect to
Abraxas and satisfy its obligations in respect thereof.  In addition, at any
Limited Partner’s request, Abraxas will furnish to such Limited Partner, on the
date of the effectiveness of any Limited Partner Underwriter Registration
Statement and thereafter from time to time on such dates as such Limited Partner
may reasonably request, (i) a letter, dated such date, from Abraxas’ independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to such Limited Partner, and (ii) an opinion, dated
as of such date, of counsel representing Abraxas for purposes of such Limited
Partner Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including standard “10b-5”
assurances for such offering, addressed to such Limited Partner. Abraxas will
also permit legal counsel to such Limited Partner to review and comment upon any
such Limited Partner Underwriter Registration Statement at least five (5)
business days prior to its filing with the SEC and all amendments and
supplements to any such Limited Partner Underwriter Registration Statement
within a reasonable number of days prior to their filing with the SEC and not
file any Limited Partner Underwriter Registration Statement or amendment or
supplement thereto in a form to which such Limited Partner’s legal counsel
reasonably objects.
 
Section 5.5 Transfer of Shares After Registration; Suspension.
 
(a) Each Limited Partner agrees that it will not effect any disposition of the
Merger Shares that would constitute a sale within the meaning of the Securities
Act except as contemplated in the Registration Statement and as permitted by
this Agreement, and that it will promptly notify Abraxas in writing of any
changes in the information set forth in the Registration Statement regarding the
Limited Partner.
 
(b) Except in the event that paragraph (c) below applies, Abraxas shall if
deemed necessary by Abraxas: (i) prepare and file from time to time with the SEC
a post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and so that, as thereafter delivered to purchasers of the
Merger Shares being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) provide the
Limited Partners copies of any documents filed pursuant to Section 5.5(b), and
(iii) inform each Limited Partner that Abraxas has complied with its obligations
in Section 5.5(b) (or that, if Abraxas has filed a post-effective amendment to
the Registration Statement which has not yet been declared effective, Abraxas
will notify the Limited Partners to that effect, will use its commercially
reasonable efforts to secure the effectiveness of such post-effective amendment
as promptly as possible and will promptly notify the Limited Partner pursuant to
Section 5.5(c) and Section 5.5(b) hereof when the amendment has become
effective).
 

 
5530151v.11
 
16

--------------------------------------------------------------------------------

 

(c) In the event of (i) any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information; (ii) the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (iii) the receipt by Abraxas of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Merger Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; or (iv) any event or circumstance which,
upon the advice of its counsel, necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, then Abraxas shall promptly deliver a notice in
writing to the Limited Partners (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Limited Partners will
refrain from selling any Merger Shares pursuant to the Registration Statement (a
“Suspension”) until the Limited Partners’ receipt of copies of a supplemented or
amended Prospectus prepared and filed by Abraxas, or until the Limited Partners
are advised in writing by Abraxas that the current Prospectus may be used, and
have received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus.  In the
event of any Suspension, Abraxas will use its commercially reasonable efforts to
cause the use of the Prospectus so suspended to be resumed as promptly as
practicable after the delivery of a Suspension Notice to the Limited
Partners.  Notwithstanding the foregoing, Abraxas shall not be required to amend
or supplement the Registration Statement, any related Prospectus or any document
incorporated therein by reference in the event that, and for a period (a “Black
Out Period”) not to exceed, for so long as this Agreement is in effect, thirty
(30) days consecutively in any ninety (90) day period or ninety (90) days in any
twelve (12) month period if either (A) any action by Abraxas pursuant to this
Section 5.5(c) would violate applicable law or (B) (x) an event occurs and is
continuing as a result of which the Registration Statement, any related
Prospectus or any document incorporated therein by reference as then amended or
supplemented would, in Abraxas’ good faith judgment, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (y) (1) Abraxas determines in good faith that the
disclosure of such event at such time would have a material adverse effect on
the business, operations or prospects of Abraxas or (2) the disclosure otherwise
relates to a material business transaction which has not yet been publicly
disclosed in any relevant jurisdiction.
 
Section 5.6 Indemnification.
 
(a) For the purpose of this Section 5.6:
 
(i) the term “Selling Stockholder” shall include the Limited Partners and their
respective Affiliates;
 

 
5530151v.11
 
17

--------------------------------------------------------------------------------

 

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, any exhibit, supplement or amendment included in
or relating to the Registration Statement referred to in Section 5.1 and
Section 5.2; and
 
(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement of a material fact in the Registration Statement, or any
omission or alleged omission to state in the Registration Statement a material
fact required to be stated therein or necessary to make the statements therein
not misleading.
 
(b) Abraxas agrees to indemnify and hold harmless each Selling Stockholder and
its officers, directors, members and their respective successors and assigns
(collectively, the “Selling Stockholder Indemnified Parties”) from and against
any third party losses, claims, damages or liabilities to which such Selling
Stockholder Indemnified Parties may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any breach
of the representations or warranties of Abraxas contained herein, or failure to
comply with the covenants and agreements of Abraxas contained herein, (ii) any
untrue statement of a material fact contained in the Registration Statement as
amended at the time of effectiveness or any omission of a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or (iii) any
failure by Abraxas to fulfill any undertaking included in the Registration
Statement as amended at the time of effectiveness, and Abraxas will reimburse
such Selling Stockholder Indemnified Parties for any reasonable legal or other
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim, provided, however, that Abraxas shall not
be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, (1) an untrue statement made in such
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading in reliance
upon and in conformity with written information furnished to Abraxas by or on
behalf of such Selling Stockholder Indemnified Parties specifically for use in
preparation of the Registration Statement, (2) a breach of any representations
or warranties made by such Selling Stockholder herein, or the failure of such
Selling Stockholder Indemnified Parties to comply with its covenants and
agreements contained in this Agreement hereof or (3) the use by the Selling
Stockholder Indemnified Party of an outdated or defective Prospectus after
Abraxas has notified such Selling Stockholder Indemnified Party in writing that
the Prospectus is outdated or defective and prior to the receipt by such Selling
Stockholder Indemnified Party of a supplemented Prospectus or written notice
from Abraxas that the use of the applicable Prospectus may be resumed.  Abraxas
shall reimburse each Selling Stockholder Indemnified Party for the amounts
provided for herein on demand as such expenses are incurred.
 
(c) Each Limited Partner severally agrees to indemnify and hold harmless Abraxas
(and each person, if any, who controls Abraxas within the meaning of Section 15
of the Securities Act, each officer of Abraxas who signs the Registration
Statement and each director of Abraxas) from and against any third party losses,
claims, damages or liabilities to which Abraxas (or any such officer, director
or controlling person) may become subject (under the Securities Act or
otherwise), insofar as such losses, claims, damages or liabilities (or actions
or proceedings
 

 
5530151v.11
 
18

--------------------------------------------------------------------------------

 

in respect thereof) arise out of, or are based upon, (i) any breach of the
representations and warranties of such Limited Partner contained herein,
(ii) any failure to comply with the covenants and agreements of such Limited
Partner contained herein, or (iii) any untrue statement of a material fact
contained in the Registration Statement or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading if such untrue statement or omission was made in reliance upon and in
conformity with written information furnished by or on behalf of such Limited
Partner specifically for use in preparation of the Registration Statement, and
such Limited Partner will reimburse Abraxas (or such officer, director or
controlling person), as the case may be, for any reasonable legal or other
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that such Limited
Partner’s obligation to indemnify Abraxas or any other persons hereunder shall
be limited to the amount by which the value received by such Limited Partner, as
determined at the Effective Time, from the sale of the Merger Shares to which
such loss relates exceeds the amount of any damages which such Limited Partner
has otherwise been required to pay by reason of such untrue statement or
omission, provided further that, with respect to any indemnification obligation
arising under clause (iii) of this paragraph (b), such obligation shall be
limited to the net amount received by such Limited Partner from the sale of the
Merger Shares included in the Registration Statement in question.
 
(d) Promptly after receipt by any indemnified person of a notice of a claim or
the commencement of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 5.6(d), such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 5.6(d) (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action or such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses) or from any liability otherwise than
under this Section 5.6(d).  Subject to the provisions hereinafter stated, in
case any such action shall be brought against an indemnified person, the
indemnifying person shall be entitled to participate therein, and, to the extent
that it shall elect by written notice delivered to the indemnified person
promptly after receiving the aforesaid notice from such indemnified person,
shall be entitled to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified person.  After notice from the indemnifying
person to such indemnified person of its election to assume the defense thereof,
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof.  Notwithstanding the indemnifying party’s election to
appoint counsel to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel (and local counsel) only in the event that (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would, in the opinion of counsel for the indemnified party, present such counsel
with a potential or actual conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, (iii) the indemnifying party shall not have
 

 
5530151v.11
 
19

--------------------------------------------------------------------------------

 

employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party.  In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld.  No indemnifying person shall, without the prior written consent of
the indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could have been a
party and indemnification could have been sought hereunder by such indemnified
person, unless such settlement includes an unconditional release of such
indemnified person from all liability on claims that are the subject matter of
such proceeding.
 
(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 5.6(e), and are fully informed regarding said provisions.  They
further acknowledge that the provisions of this Section 5.6(e) fairly allocate
the risks in light of the ability of the parties to investigate Abraxas and its
business in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act.  The parties are advised that
federal or state public policy as interpreted by the courts in certain
jurisdictions may be contrary to certain of the provisions of this
Section 5.6(e), and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 5.6(e) and further agree not to attempt to assert any such defense.
 
Section 5.7 Registration Expenses.  Abraxas will bear all expenses incident to
or incurred in connection with the preparation and filing of the Registration
Statement whether or not declared effective, including, without limitation, all
registration and filing fees and expenses, fees and expenses of compliance with
federal and state securities laws or with blue sky laws, any FINRA filing fees
required to be made in connection with an Underwritten Offering of the Merger
Shares, application and filing fees and expenses, duplicating and printing
expenses, and fees and disbursements of counsel to Abraxas and all independent
accountants, but excluding fees and expenses of counsel to any of the Limited
Partners, fees and expenses of any accountants, engineers, consultants or any
other advisers to the Limited Partners, any underwriting discount or commission
and any broker-dealer sales commission that the Limited Partners may incur in
disposing of their Merger Shares.  Abraxas shall bear all costs (including any
legal fees) necessary to remove, when applicable, restrictive legends and to
convert any and all Merger Shares to DTC-eligible or an electronic trading form.
 
Section 5.8 Termination of Conditions and Obligations.  The conditions precedent
imposed by this Agreement upon the transferability of the Merger Shares shall
cease and terminate as to any particular Merger Share when the sale of the
Merger Share shall have been effectively registered under the Securities Act and
sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement and this Agreement.
 

 
5530151v.11
 
20

--------------------------------------------------------------------------------

 

Article VI
 
TERMINATION
 
This Agreement shall automatically terminate upon the earliest of (a) the
termination of the Merger Agreement in accordance with its terms and (b) the
second anniversary of the Second Release Date.  Except as set forth in the
following sentence, upon termination of this Agreement, all representations,
warranties, covenants, agreements and obligations of the parties under this
Agreement will terminate, without any liability or other obligation on the part
of any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party shall have any claim against another (and no
Person shall have any rights against such party), whether under contract, tort
or otherwise.  The terms of Section 1.6 and Section 2.4 shall survive any
termination of this Agreement.
 
ARTICLE VII
 
GENERAL PROVISIONS
 
Section 7.1 Notice.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by overnight
courier (providing proof of delivery) to Abraxas in accordance with Section 10.5
of the Merger Agreement and to each Limited Partners at its address set forth on
such Limited Partner’s signature page hereto (or at such other address for a
party as shall be specified by like notice).
 
Section 7.2 Amendment.  Except as otherwise provided herein, the provisions of
this Agreement may be waived, altered, amended or repealed, in whole or in part,
only upon the mutual written agreement of the Abraxas Parties and the Limited
Partners holding in the aggregate a majority of the Subject Units pursuant to
this Agreement and if any such amendment, modification, restatement or
supplement would adversely affect the rights or increase the obligations of any
Limited Partner hereunder, the approval of such Limited Partner will be required
for such amendment, modification, restatement or supplement.  This
Section 7.2 shall not be amended, modified, restated or supplemented without the
written approval of all of the Limited Partners.  No failure or delay on the
part of any of the parties in exercising any right, power or privilege
hereunder, and no course of dealing between or among any of the parties, shall
operate as a waiver of any right, power or privilege hereunder.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.  No notice to or demand on any of the parties in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of any party to any
other or further action in any circumstances without notice or demand.
 
Section 7.3 Interpretation.  When a reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or a Section to this
Agreement unless otherwise indicated.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Wherever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
 

 
5530151v.11
 
21

--------------------------------------------------------------------------------

 

Section 7.4 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
 
Section 7.5 Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.  In the event that this Agreement is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format date file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
Section 7.6 Entire Agreement; No Third-Party Beneficiaries.  Except for the
provisions of Section 7 of the Letter of Intent which is specifically
incorporated by reference herein, this Agreement (i) constitutes the entire
agreement and supersedes all prior agreements, understandings and
representations, both written and oral, among the parties with respect to the
subject matter hereof and (ii) is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.
 
Section 7.7 Governing Law.  The laws of the State of New York shall govern this
Agreement without regard to principles of conflict of laws.
 
Section 7.8 Assignment.  This Agreement is not transferable or assignable,
except that the rights and obligations of each Limited Partner shall be
transferable by such Limited Partner to an Affiliate who agrees to be bound by
the terms of this Agreement.
 
Section 7.9 Submission to Jurisdiction.  Each of the parties to this Agreement
hereby (a) irrevocably submits to the non-exclusive personal jurisdiction of any
New York state or federal court, over any claim arising out of or relating to
this Agreement and irrevocably agrees that all such claims may be heard and
determined in such New York state or federal court, and (b) irrevocably waives,
to the fullest extent permitted by applicable law, any objection it may now or
hereafter have to the laying of venue in any proceeding brought in a New York
state or federal court, and any claim that any such proceeding brought in a New
York state or federal court, has been brought in an inconvenient forum;
provided, however, that nothing in this paragraph is intended to waive the right
of any of the parties to remove any such action or proceeding commenced in any a
New York state court to an appropriate New York federal court to the extent the
basis for such removal exists under applicable law.  Each of the parties hereby
irrevocably agrees that service of process may be made on him, her or it by
mailing, by certified mail, a copy of such process to such party at his, her or
its address for notices specified herein.  Each of the parties agrees that a
final judgment in any such action or proceeding shall be
 

 
5530151v.11
 
22

--------------------------------------------------------------------------------

 

conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this paragraph shall affect the
right of any of the parties to serve legal process in any other manner permitted
by law or affect the right of any of the parties to bring any action or
proceeding in the courts of any other jurisdictions, domestic or foreign.
 
Section 7.10 Remedies.  Each of the parties to this Agreement agree that the
covenants and obligations in this Agreement relate to special, unique and
extraordinary matters and that a violation of any of the terms hereof would
cause irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
parties agree that if any of the parties fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder, then the other parties shall have the remedy of
specific performance, which remedy shall be cumulative and nonexclusive and
shall be in addition to any other rights and remedies otherwise available under
any other contract or at law or in equity and to which such party might be
entitled.
 
Section 7.11 Independent Nature of Limited Partner’s Obligations and
Rights.  The obligations of each Limited Partner under this Agreement are
several and not joint with the obligations of any other present or subsequent
purchaser of the Merger Shares, and each Limited Partner shall not be
responsible in any way for the performance of the obligations of any other
Limited Partner under this Agreement.  The decision of each Limited Partner to
enter into this Agreement will be made by such Limited Partner independently of
any other Limited Partners and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of any Abraxas Party that may have been made or given by
any other Limited Partner or by any agent or employee of any such Limited
Partner, and no Limited Partner or any of its agents or employees shall have any
liability to any other Limited Partner (or any other Person) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained herein and no action taken by any Limited Partner pursuant hereto,
shall be deemed to constitute such Limited Partner as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that such Limited Partner is in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement.  Each Limited Partner acknowledges that no other Limited Partner has
acted as agent for such Limited Partner in connection with making an investment
in the Merger Shares and that no other Limited Partner will be acting as agent
of such Limited Partner in connection with monitoring its investment in the
Merger Shares.  Each Limited Partner shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement and it shall not be necessary for any other Limited Partner to be
joined as an additional party in any proceeding for such purpose.  Each Limited
Partner represents that it has been represented by its own separate legal
counsel in its review and negotiations of this Agreement.
 
[Remainder of the Page Intentionally Left Blank]

 
5530151v.11
 
23

--------------------------------------------------------------------------------

 

